"It is well settled that a probationary employee may be discharged without a hearing and without a statement of reasons” where the decision is made in good faith and not for a constitutionally impermissible purpose. (Matter of York v McGuire, 63 NY2d 760, 761.)
Petitioner bears the burden of presenting evidence to show that the Commissioner acted in bad faith. (Haberman v Codd, 48 AD2d 505.) Petitioner was not given any reason for her termination. She speculates that she was terminated either due to her performance on the shooting range or psychological reasons. Neither reason would support a finding of bad faith even where the agency is in receipt of conflicting opinions. (Matter of Talamo v Murphy, 38 NY2d 637.) "A mere belief of bad faith does not satisfy the requirement, or warrant a *346hearing.” (D’Aiuto v Department of Water Resources, 51 AD2d 700, 701.) Concur—Rosenberger, J. P., Asch, Ellerin and Wallach, JJ.